Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matos on 12/14/2021.
The application has been amended as follows: 
In claim 1, line 17, change “configured to” to “configured to be received within”.
In claim 16, line 1, change “15” to “1”.
In claim 16, line 2, change “a plurality” to “the plurality”.
In claim 23, line 2, change “cavities” to “fingers”. 
In claim 23, line 2, delete “at least”.
In claim 23, line 3, change “configured to “configured to be received within”.
24. (Currently amended) The bottom rail as recited in claim 23 wherein said retaining cavity is disposed intermediate  said connecting cavity and  said  two receiving cavities,  and said connector cavity is disposed at said open space at said bottom end of said base.


The following is an examiner’s statement of reasons for allowance: no prior art of record shows the bottom rail having the elongated opening, hollow interior comprising a connector cavity, a retainer cavity and two receiving cavities located at an upper end of the rail , and an end cap having fingers, two of the fingers configured to be received with the receiving cavities, nor any motivation to do so.  Prior art GB2391577 shows a rail having an end cap but lacks the cap having two fingers configured to be received within the receiving cavities located at an upper end of the rail in receiving relation to the free end of the shade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/